                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

ROY GARCIA, JR.,

          Petitioner,

v.                              Case No:   2:17-cv-158-FtM-29MRM

SECRETARY,   DEPARTMENT   OF
CORRECTIONS   and   ATTORNEY
GENERAL, STATE OF FLORIDA,

          Respondents.


                          OPINION AND ORDER

     Pending before the Court is Petitioner Roy Garcia Jr.’s

(“Petitioner”) petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254 constructively filed on March 2, 2017. 1 (Doc. #1,

“Petition”).    Petitioner is confined within the Florida Department

of Corrections and challenges his October 5, 2009 sentence and

conviction, after jury trial, entered by the Twentieth Judicial

Circuit Court in Lee County, Florida in case number 06-CF-19080.

(Id. at 1-2).    The Court ordered Respondent, the Secretary of the



     1 Respondent submits that the Petition “reflects it has been
docketed as of March 6, 2017.” (Doc. #16 at 6). The Court applies
the “mailbox rule” to habeas petitions and considers a petition
filed on the date the prisoner “delivers the [petition] to prison
authorities for mailing.” Adams v. United States, 173 F.3d 1339,
1341 (11th Cir. 1999) (citing Houston v. Lack, 487 U.S. 266, 275
(1988)). Here the Petition was date-stamped as received by prison
officials on March 2, 2017. (Doc. #1 at 1). Consequently, the
Court deems the Petition filed on this date, not March 6, 2017,
when docketed.
Florida Department of Corrections, to show cause why the relief

sought   in   the   Petition     should    not    be   granted    (Doc.   #12).

Respondent filed a Limited Response (Doc. #16) asserting that the

Petition must be dismissed as time-barred because it was filed

beyond the one-year period of limitations set forth in 28 U.S.C.

§ 2244(d)(1)(A).     Petitioner elected not to file a reply to the

Limited Response despite being afforded an opportunity to do so.

(See Doc. #18).     Based upon a careful review of the pleadings and

record, the Court finds that the Petition is subject to dismissal

a time-barred.

                        I.       Procedural History

     On October 6, 2006, the State charged Petitioner in a six-

count information with: Second Degree Murder (Count 1); Armed

Robbery (Count 2); Attempted Second Degree Murder (Count 3);

Aggravated    Assault   on   a    Law   Enforcement     Officer    (Count    4);

Aggravated Assault on a Law Enforcement Officer (Count 5); and

Wanton Fleeing and Eluding (Count 6). (Ex. 1 at 10-14). 2              After a

jury trial, Petitioner was found guilty as charged on all counts;

and, on October 5, 2009 was sentenced to mandatory life in prison,

all counts to run concurrent.           (Ex. 1 at 291-307).       On April 27,

2011, the Second District Court of Appeal affirmed Petitioner’s

conviction and sentence.          (Ex. 6).       Petitioner did not file a


     2 The Court will refer to the paper exhibits                    filed   by
Respondent on May 31, 2018 (Doc. #17) as “Ex._.”



                                     - 2 -
petition for writ of certiorari with the United States Supreme

Court.

      Petitioner filed a motion for post-conviction relief pursuant

to Rule 3.850 on February 24, 2012; and, after being directed by

the   postconviction    court,     an   amended   Rule     3.850   motion   for

postconviction relief on May 10, 2012.            (Ex. 7 at 1-18; Ex. 8 at

1-13).     The postconviction court granted an evidentiary hearing

on several grounds, (Ex. 9 at 5-8), and entered a final order

denying all relief on April 21, 2014.        (Ex. 11 at 1-8).       Petitioner

improperly filed a notice of appeal with the state postconviction

court on May 21,2014.    (Ex. 12 at 10).        Thereafter, on October 20,

2014, Petitioner filed a petition for belated appeal with the state

appellate    court.    (Ex.   14   at   1-6).      After    a   commissioner’s

hearing, the state appellate court granted Petitioner’s petition

for belated appeal on July 6, 2015.             (Ex. 15 at 10.      The state

appellate court per curiam affirmed the denial of Petitioner’s

amended Rule 3.850 motion (Ex. 19), and mandate issued on January

19, 2017 in case no. 2D15-3101.             (Ex. 20 at 1).          As noted,

Petitioner constructively filed his Petition in this Court on March

2, 2017.




                                    - 3 -
                            II.    Analysis

      A.   A 28 U.S.C. § 2254 federal habeas corpus petition is
           subject to a one-year statute of limitation

      Pursuant to the requirements set forth in 28 U.S.C. § 2244,

as amended by the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”), a one-year period of limitation applies to the

filing of a habeas petition by a person in custody pursuant to a

state court judgment.   This limitation period runs from the latest

of:

           (A)   the date on which the judgment became final by
                 the conclusion of direct review or the
                 expiration of the time for seeking such
                 review;

           (B)   the date on which the impediment to filing an
                 application created by State action in
                 violation of the Constitution or laws of the
                 United States is removed, if the applicant was
                 prevented from filing by such State action;

           (C)   the date on which the constitutional right
                 asserted was initially recognized by the
                 Supreme Court, if that right has been newly
                 recognized by the Supreme Court and made
                 retroactively   applicable  to   cases   on
                 collateral review; or

           (D)   the date on which the factual predicate of the
                 claim or claims presented could have been
                 discovered through the exercise of due
                 diligence.

28 U.S.C. § 2244(d)(1).     Here, Petitioner does not allege, nor

does it appear from the pleadings or record, that the statutory

triggers set forth in §§ 2244(d)(1)(B)-(D) apply.    Therefore, the

statute of limitations is measured from the remaining statutory



                                  - 4 -
trigger, which is the date on which Petitioner's conviction became

final. 28 U.S.C. §§ 2244(d)(1)(A).

     B.     Petitioner's federal habeas corpus petition is untimely
            under 28 U.S.C. § 2244(d)(1)(A)

     Petitioner timely filed a direct appeal as provided by Florida

Rule of Appellate Procedure 9.140 (providing a defendant in a

criminal case with 30 days to file a notice of appeal), which was

denied by the State appellate court on April 27, 2011.        Thus,

Petitioner’s conviction and sentence became final on Wednesday,

July 27, 2011, ninety days after the State court’s entry of its

denial since Petitioner did not petition for a writ of certiorari.

Gonzalez v. Thaler, 565 U.S. 134, 150 (2012)(where petitioner

elects not to seek direct review by the Supreme Court his judgment

is not considered final until the time for seeking such review

expires); Rules of the Supreme Court of the United States, R. 13(3)

(90-day period commences upon the date of entry of order not

mandate); Chavers v. Sec’y. Fla. Dep’t of Corr., 468 F.3d 1273,

1275 (11th Cir. 2006) (One-year statute of limitations established

by AEDPA began to run ninety days after Florida appellate court

affirmed habeas petitioner’s conviction).

         Consequently, the federal limitations period commenced on

July 28, 2011, 3 and expired one-year later on July 28, 2012, absent



     3 Respondent incorrectly identifies July 27, 2011 as the date
the one-year window under AEDPA commences. (Doc. #16 at 3).



                                - 5 -
tolling.    San Martin v. McNeil, 633 F.3d 1257, 1266 (11th Cir.

2011) (applying Fed. R. Civ. P. 6(a)(1) in computing AEDPA’s one-

year limitation period to begin to run from the day after the day

of the event that triggers the period); Downs v. McNeil, 520 F.3d

1311, 1318 (11th Cir. 2008) (AEDPA's one year “limitations period

should be calculated according to the ‘anniversary method,’ under

which the limitations period expires on the anniversary of the

date it began to run.”) (citing Ferreira v. Sec’y Dep’t of Corr.,

494 F.3d 1286, 1289 n.1 (11th Cir. 2007)).

     The one-year AEDPA clock is “tolled during times in which a

‘properly filed’ application for state post-conviction relief is

‘pending.’”     Green v. Sec’y, Dep’t of Corr., 877 F.3d 1244, 1247

(11th    Cir.   2017)(citations       omitted);    see   also     28   U.S.C.   §

2244(d)(2)(“The time during which a properly filed application for

State post-conviction or other collateral review with respect to

the pertinent judgment or claim is pending shall not be counted

toward any period of limitation under this subsection.”).

     A   period     of   211   days   elapsed     on   AEDPA’s    clock   before

Petitioner filed his first postconviction motion, his Rule 3.850

motion (Ex.     7   at   1-18),   which   was   delivered    to   correctional

officials for mailing on February 24, 2012.               The postconviction

court entered a final order denying the rule 3.850 motion, as

amended, on April 21, 2014.        (Ex. 11).      Because Petitioner did not

properly file a timely appeal, the AEDPA clock began running again



                                      - 6 -
on May 21, 2014, when the 30-day time period 4 for seeking an appeal

under Florida law expired. See Carey v. Saffold, 536 U.S. 214,

219–20 (2002) (A state post-conviction petition remains pending

for purposes of AEDPA during the time between a lower court’s

adverse ruling on the petition and the petitioner’s filing of a

timely notice of appeal).          Despite Petitioner improperly filing

his notice of appeal, he is still afforded the time provided by

Florida law to perfect the appeal for AEDPA purposes.            See Cramer

v. Sec’y, Dep’t of Corr., 461 F.3d 1380, 1383 (11th Cir. 2006)

(clarifying that when a petitioner does not file a notice of

appeal,      a   state   post-conviction     petition   nonetheless   remains

pending for purposes of AEDPA’s tolling provision during the time

in which the petitioner could have filed a timely notice of appeal

under state law).

       Another 152 days elapsed on AEDPA’s clock until Petitioner

lodged his petition for a belated appeal on October 20, 2014, which

the Second District Court of Appeal granted on July 6, 2015.               (Ex.

15).       Thus, even though Petitioner was afforded permission to file

a   belated      appeal,   the   statutory    limitations   period    is   not

retroactively tolled by the belated appeal.             Mashburn v. Comm'r,

Alabama Dep't of Corr., 713 F. App'x 832, 836–37 (11th Cir. 2017).

Consequently, Petitioner does not receive credit for the period of



       4   Fla. R. Crim Pro 3.850(k).



                                     - 7 -
time between the expiration of appeal period for his Rule 3.850

motion (May 21, 2014) and the time he filed his petition seeking

leave to file a belated appeal (October 20, 2014).    McMillian v.

Sec'y for the Dep't of Corr., 257 F. App'x 249, 253 (11th Cir.

2007) (per curiam); see also, Moore v. Crosby, 321 F.3d 1377, 1380

(11th Cir. 2003)(The granting of an out-of-time appeal "does not

revive the time during which no state collateral petition was

pending before the state court.").     This is because “a petition

for belated appeal is not an application for collateral review

within the meaning of section 2244(d).”      Danny v. Sec’y, Fla.

Dep’t of Corr., 811 F.3d 1301, (11th Cir. 2016) (applying Espinosa

v. Sec’y, Fla. Dep’t of Corr., 804 F.3d 1137 (11th Cir. 2015)).

     Petitioner’s appeal of the denial of his Rule 3.850 motion

remained pending until January 19, 2017, when mandate issued.

(Ex. 20).   “In Florida, a state post-conviction motion is pending

until the appropriate appellate court issues the mandate for its

order affirming a state trial court’s denial of the motion.”

Woulard v. Sec'y, Dep't of Corr., 707 F. App’x 631, 633 (11th Cir.

2017).

     Another 42 days elapsed on the AEDPA clock until Petitioner

constructively filed his Petition on March 2, 2017, when it was

delivered to correctional officials for mailing.   However, by this

time the federal limitations period had expired by 40 days (211 +

152 + 42 = 405).   Consequently, the Petition is untimely.



                               - 8 -
            C. Petitioner is not entitled to equitable tolling

     The Supreme Court has recognized that the period specified in

28 U.S.C. § 2244 “is a statute of limitations, not a jurisdictional

bar,” and thus, a petitioner may be entitled to “equitable tolling

in an appropriate case.”         Cole v. Warden, Georgia State Prison,

768 F.3d 1150, 1157 (11th Cir. 2014) (citing Holland v. Florida,

560 U.S. 631, 645 (2010)).        To be entitled to equitable tolling a

petitioner must show that “(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in

his way and prevented timely filing.”             Holland, 560 U.S. at 649

(internal quotation marks omitted).            The assessment of equitable

tolling is made “on a case-by-case” basis, considering “specific

circumstances” and “decisions made in similar cases for guidance.”

Hutchinson v. Florida, 677 F.3d 1097, 1098 (11th Cir. 2012).

Because    equitable   tolling    is    an    extraordinary     remedy,   it   is

“limited   to   rare   and   exceptional      circumstances     and   typically

applied sparingly.”      Cadet v. Fla. Dep't of Corr., 742 F.3d 473,

477 (11th Cir. 2014) (internal quotation marks omitted).

     Petitioner    contends      that   his    Petition   was    filed    within

AEDPA’s limitation period in his Petition. (Doc. #1 at 24, ¶ 18).

Respondent filed a Limited Response on April 2, 2018 seeking

dismissal of the Petition as time-barred (Doc. #16), and this Court

advised Petitioner that he could file a reply to address the

Response if he wished. (See Doc. #18).              As of the date of this



                                    - 9 -
Order Petitioner has not filed a reply and the Court independently

finds no reason in the record to excuse Petitioner from the time

bar.

       Based on the foregoing, the Court concludes that Petitioner

is not entitled to statutory or equitable tolling.      As a result,

the Petition is dismissed as time-barred pursuant to 28 U.S.C. §

2244(d).

                 III. Certificate of Appealability

       A prisoner seeking a writ of habeas corpus has no absolute

entitlement to appeal a district court's denial of his petition.

28 U.S.C. § 2253(c)(1).   Rather, a district court must first issue

a certificate of appealability (COA).     “A [COA] may issue . . .

only if the applicant has made a substantial showing of the denial

of a constitutional right.”   28 U.S.C. § 2253(c)(2).   To make such

a showing, a petitioner must demonstrate that “reasonable jurists

would find the district court's assessment of the constitutional

claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

(2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or

that “the issues presented were adequate to deserve encouragement

to proceed further,”   Miller–El v. Cockrell, 537 U.S. 322, 335–36

(2003) (citations omitted).   Petitioner has not made the requisite

showing in these circumstances and is not entitled to a certificate

of appealability.   Because he is not entitled to a COA, he is not

permitted to proceed in forma pauperis.



                               - 10 -
     Accordingly, it is hereby

     ORDERED:

     1.    The Petition (Doc. #1) is DISMISSED WITH PREJUDICE as

time-barred.

     2.    Petitioner is DENIED a Certificate of Appealability.    To

the extent Petitioner wishes to appeal and cannot afford the filing

fee, he must file his application to proceed in forma pauperis on

appeal to the United States Court of Appeals for the Eleventh

Circuit.

     3.    The Clerk of the Court is directed to enter judgment

accordingly, terminate any pending motions, and close this case.

     DONE and ORDERED at Fort Myers, Florida, this      13th      day

of August, 2019.




SA: FTMP-1
Copies:
Counsel of Record




                              - 11 -
